Exhibit 10.6

AMENDMENT NUMBER THREE TO EMPLOYMENT LETTER

This amendment (the “Amendment”) to the Employment Letter (the “Employment
Letter”) entered into as of November 28, 2007 and amended as of December 4, 2008
and May 7, 2009 between EMC Corporation (“EMC”), and Joseph M. Tucci (the
“Executive”), is made as of October 30, 2009.

WHEREAS, the Employment Letter provides that the Executive shall continue in the
role of Chairman and CEO through at least December 31, 2010; and

WHEREAS, EMC and the Executive desire to extend the Executive’s service through
2012;

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto, intending to be legally
bound, hereby agree as follows:

 

  1. All references to the year 2010 are hereby amended and restated in their
entirety to reference the year 2012.

 

  2. This Amendment shall be effective as of the date hereof.

 

  3. This Amendment may be executed in counterparts, each of which shall be an
original and all of which shall constitute the same document.

 

  4. Except as modified by this Amendment, the Employment Letter is hereby
confirmed in all respects.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed and delivered as of
the date and the year first written above.

 

EMC CORPORATION

/S/ DAVID N. STROHM

David N. Strohm

Lead Director

EXECUTIVE

/S/ JOSEPH M. TUCCI

Joseph M. Tucci

 

2